 8:19-cv-00201-RGK-PRSE Doc # 39 Filed: 03/23/21 Page 1 of 2 - Page ID # 144




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

COLTON J. NOVASCONE,

                  Plaintiff,                             8:19CV201

     vs.
                                                           ORDER
DANIEL DANAHER, P.A., N.D.C.S.;

                  Defendant.


      This matter is before the court on Defendant’s Motion to Extend Certain
Deadlines in Progression Order. (Filing 37.) Upon due consideration, Defendant’s
motion is granted. Accordingly,

      IT IS ORDERED that: Defendant’s Motion to Extend Certain Deadlines in
Progression Order (filing 37) is granted on the following terms:

      1.    The progression schedule (filing 28) is modified to provide that:

            a.    All depositions, whether or not they are intended to be used at
                  trial, shall be completed by April 29, 2021.

            b.    All dispositive motions shall be filed on or before June 1, 2021.

      2.    All other deadlines in the court’s Order Setting Schedule for
Progression of Case (filing 28) remain the same.

     3.   The clerk’s office is directed to set the following pro se case
management deadline: June 1, 2021: Check for dispositive motion(s).
8:19-cv-00201-RGK-PRSE Doc # 39 Filed: 03/23/21 Page 2 of 2 - Page ID # 145




    Dated this 23rd day of March, 2021.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge




                                     2
